Citation Nr: 0634343	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
December 1980.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

The appellant presented testimony before the RO in September 
2003.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran died in August 2002; his death certificate 
lists the immediate cause of death to be accidental, fresh 
water, drowning.  Other significant conditions that 
contributed to the veteran's death were alcohol use and post-
traumatic stress syndrome.

3.  During the veteran's lifetime, service connection had 
been established for non-Hodgkins lymphoma, hypertension, 
depression, and status post right knee meniscectomy.   

4.  Non-Hodgkin's lymphoma and depression contributed to the 
cause of the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the fully favorable decision in this case, the 
Board finds that no further discussion of VCAA compliance is 
necessary, as any deficiencies in content or timing of VCAA 
notice would be harmless error.  

Criteria

According to VA law, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  

Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the time of his death, the veteran was entitled to service 
connection for non-Hodgkin's lymphoma, hypertension, 
depression, and status post right knee meniscectomy.  The 
death certificate indicates that the veteran died in August 
2002, at the age of 61.  The immediate cause of death was an 
accidental, fresh-water drowning.  Alcohol use and post-
traumatic stress syndrome were listed as other significant 
conditions contributing to the veteran's death but not 
resulting in the underlying cause.  An autopsy was not 
performed.  

The appellant contends that the veteran's death was related 
to weakness caused by the multiple chemotherapy treatments 
for his non-Hodgkin's lymphoma and excessive alcohol use 
caused by his depression.  The appellant presented testimony 
before the RO in September 2003.  She testified that the 
veteran had post-traumatic stress disorder (PTSD) for many 
years.  She further testified that he often drank heavily 
after his chemotherapy treatments.  She presented more detail 
regarding the circumstances of the veteran's death.  She 
stated that she and the veteran, along with her mother, were 
staying at the Holiday Inn and that the veteran had drunk 
that day.  She indicated that she and her mother left the 
veteran at the pool to go out and pick up dinner and that 
when she returned; they were pulling the veteran's body from 
the pool.

The police report confirms the appellant's recitation of the 
facts surrounding the veteran's death.  Eye witness reports 
indicate they saw the veteran by the side of the pool and 
then shortly thereafter, his body was on the bottom of the 
pool.  No one saw any sign of injury or struggle.  Cardio-
pulmonary resuscitation (CPR) was performed on scene.  
Alcohol was suspected.  The veteran was transported to the 
hospital where he later died.  The police report was later 
annotated to reflect that the veteran had a high 
concentration of blood alcohol, though the official 
laboratory results and hospital records have not been 
associated with the claims folder.    

Considering the evidence of record, and in light of the 
applicable laws and regulations, the appellant's claim for 
service connection for the cause of the veteran's death is 
granted.  The competent medical evidence of record shows the 
veteran's service-connected non-Hodgkin's lymphoma and 
depression aided or lent assistance to the production of the 
veteran's death.  38 C.F.R. § 3.312(c).    


In this regard, service connection was awarded for non-
Hodgkin's lymphoma in December 1993.  Thereafter, in an April 
1994 rating decision, depression was found to be secondary to 
the service-connected non-Hodgkin's lymphoma.  Service 
connection for PTSD was denied in an August 1995 rating 
decision.

Private medical records from Dr. WE dated in 1987 showed the 
veteran had a history of drinking.  He was also considered 
jittery.  VA outpatient treatment records dated in January 
1993 reveal the veteran reported nervousness and crying 
spells of a four year duration.  He was placed on Xanax 25 
milligrams.  A history of moderately heavy drinking with 
blackouts was noted.  The veteran reported becoming depressed 
when he drank.  

The May 1993 VA examination noted the veteran had been quite 
depressed since his cancer diagnosis.  A February 1994 
Psychological Evaluation performed by Carolina Psychological 
Associates noted the veteran suffered from depression as 
early as 1978.  The veteran indicated his symptoms of 
depression increased after the cancer diagnosis.  The veteran 
stated that the thought of dying a slow lingering, painful 
death from cancer frightened him.  He endorsed a sense of 
hopelessness at being unable to do anything about his current 
emotional or physical condition.  The veteran stated that at 
times he abused alcohol.   The psychologist noted that while 
depression predated the cancer diagnosis, there was an 
exacerbation of his depressive condition following his 
diagnosis.  The veteran was diagnosed with dysthymia, 
secondary type, late onset, and rule out alcohol abuse.  

Upon VA examination in March 1995, the veteran complained of 
depression and crying spells.  He indicated that his 
depressive disorder had worsened since the development of 
lymphoma.  The veteran was diagnosed with depression, not 
otherwise specified (NOS).  The examiner opined that while 
the veteran had dysthymia prior to his diagnosis of cancer, 
his depressive symptoms had worsened since he developed 
lymphoma.  He concluded the veteran's depressive symptoms 
were directly related to the presence of lymphoma. 

VA outpatient treatment records dated in August 1994 show the 
veteran complained of depression.  A history of anxiety and 
PTSD symptoms were noted.  The veteran was diagnosed with a 
Major Depressive Episode along Axis I.  Non-Hodgkins lymphoma 
was noted along Axis III.  VA outpatient treatment records 
dated in 1995 contain various diagnoses to include PTSD, 
Major Depressive Episode, and depression.  Treatment notes 
dated between 2001 and 2002 show continued treatment for PTSD 
and depression.

The veteran had recurrences of cancer in 1994, 1995, 1996, 
and 1997.  His last round of chemotherapy was in November 
2001.  The veteran's lymphoma was stable in March 2002.

An August 2003 VA medical opinion indicated the veteran died 
in August 2002.  His doctor indicated that she had treated 
the veteran between 1998 and 2002.  It was her opinion that 
the veteran had weakness from chemotherapy treatments for his 
lymphoma, PTSD triggered by the War on Terrorism, and that 
the veteran self-medicated with alcohol to cure his 
depression.  She concluded these factors may have contributed 
significantly to his death.    

While this opinion appears speculative and medical opinions 
must be supported by clinical findings in the record, it has 
been confirmed by Dr. WMD in September 2003 and VA medical 
experts in August 2006.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Dr. WMD indicated the veteran was diagnosed with lymphoma in 
1990 and received chemotherapy off and on between that time 
and 2001.  He indicated the veteran was periodically very 
weak because of his lymphoma and to some extent, his 
chemotherapy.

VA medical experts in August 2006 reviewed the veteran's 
claims folder.  They (an oncologist and Medical Center 
Director) opined it was at least as likely as not that the 
symptoms associated with the veteran's service connected non-
Hodgkins lymphoma led to the veteran's death by drowning.  
They indicated there was an abundant amount of information in 
the record regarding the veteran's stress related to the 
treatment with chemotherapy.  They further opined the 
veteran's depression was seriously exacerbated by the non-
Hodgkins lymphoma and that this contributed significantly to 
his lifestyle, which involved the use of alcohol.  The 
doctors also concluded that the proximate cause of the 
veteran's death was related to the veteran's Vietnam service, 
his Agent Orange exposure, the non-Hodgkin's lymphoma, and 
the subsequent treatment.  They also noted that PTSD was 
related to the veteran's death by fresh water drowning.

Despite the opinions of the physicians that nonservice-
connected PTSD also contributed to the veteran's death, based 
on the evidence delineated above, it is clear from the record 
that the veteran's service-connected non-Hodgkin's lymphoma 
and depression aided or lent assistance to the production of 
the veteran's death.  38 C.F.R. § 3.312(c).  Therefore, the 
appellant's appeal is granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted subject to the controlling 
regulations governing monetary awards.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


